DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-16 and 20 are pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7, 8 and 10-13 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Gomi1 (US 20140355025 A1).
As to claims 1-4, 7, 8, and 10-13, the rejections are respectfully maintained for the reasons as set forth in the last office action mailed on 10/22/2020.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gomi (US 20140355025 A1), in view of Lin2 (US 20110074481 A1).
As to claim 9, the rejection is respectfully maintained for the reasons as set forth in the last office action mailed on 10/22/2020.

Allowable Subject Matter
Claims 16 and 20 are allowed.
Claims 5, 6, 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed on 01/22/2021 have been fully considered but they are not persuasive.
In the remarks, applicant argued in substance that Gomi fails to teach “a select circuit that selects, based on a control signal, between said capacitor voltage and at 
The examiner respectfully traverses applicant’s argument. Gomi teaches that while the device is in power saving mode, the mode control circuit determines the storage amount of each capacitors. The mode control circuit may generates a control signal to start up the switch power supply of 20 [0067]. Therefore, Gomi teaches making selection during low power mode.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ma et al., US 20100188061 A1.
Juang et al., US 20110111811 A1.
Doljack, US 20120271468 A1.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


















/XUXING CHEN/           Primary Examiner, Art Unit 2187                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 Gomi was cited as a prior art in the last office action mailed on 10/22/2020.
        2 Lin was cited as a prior art in the last office action mailed on 04/29/2020.